DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Of Claims
This Office Action is in response to an amendment received 1/5/2021 in which Applicant lists claim 7 as being cancelled, claims 2-5 and 8-13 as being withdrawn, claims 6 and 14-15 as being previously presented, and claims 1 and 16 as being currently amended. It is interpreted by the examiner that claims 1-6 and 8-16 are pending.
If applicant is aware of any prior art, or other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.56 to disclose the same.
Response to Arguments
Applicant’s arguments, see pages 9-12 of the remarks, filed 1/5/2021, with respect to the rejections of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, since the overall number of lens groups in the variable magnification optical system is not limited, since the number of lens elements in the intermediate group, since the number of lens elements in the focusing group, and since the number of lens elements in the image side group are not limited in any way, many thousands of variable magnification optical systems are available for consideration. Therefore, a new grounds of rejection is made in view of Yamamoto (US 10,254,520 B2) and Uchida et al. (US 10,317,654 B2).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 14, 15 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamamoto, U.S. Patent Number 10,254,520 B2 (hereafter Yamamoto).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the 
Regarding claim 1, Yamamoto discloses a variable magnification optical system (see at least figure 1), comprising:
a first lens group disposed at a most object side and having positive refractive power (see at least figure 1, element G1, and col. 12),
an intermediate group disposed at an image side of the first lens group and having negative refractive power (see at least figure 1, element Gm, and col. 12),
a focusing group disposed at an image side of the intermediate group and having positive refractive power (see at least figure 1, element Ga, and col. 12), the focusing group being moved upon focusing (see at least columns 12-13), and
an image side group disposed at an image side of the focusing group and having positive refractive power (see at least figure 1, element Gb, and col. 12);
upon varying magnification, a distance between the first lens group and the intermediate group, a distance between the intermediate group and the focusing group and a distance between the focusing group and the image side group being varied (see at least columns 12-13); 
the first lens group consisting of three lenses (see at least figure 1, element G1);
a lens disposed at the most image side having negative refractive power (see at least figure 1, element L53 and col. 13); and
the following conditional expressions being satisfied:

0.436 ≤ ff/fi < 1.00 (see at least TABLE 1, wherein the focal length of Ga/Gb=0.465)
where f1 denotes a focal length of the first lens group, fc denotes a focal length of the intermediate group, ff denotes a focal length of the focusing group, and fi denotes a focal length of the image side group.
Regarding claim 6, Yamamoto discloses that the distance between the focusing group and the image side group is increased upon varying magnification from the wide angle end state to the telephoto end state (see at least figure 1 elements Ga and Gb).
Regarding claim 14, Yamamoto discloses an optical apparatus comprising a variable magnification optical system according to Claim 1 (see at least figures 1 and 21, however it is noted that the Zoom Lens System of figure 1 itself is an optical apparatus since claim 14 adds no other claim limitations to limit the structure).
Regarding claim 15, Yamamoto discloses an imaging apparatus being equipped with a variable magnification optical system according to Claim 1 (see at least figures 1 and 21) and an imaging unit for capturing an image formed by the variable magnification optical system (see at least figure 21, element 7).
Regarding claim 16, Yamamoto discloses a method for manufacturing a variable magnification optical system (see at least figure 1) comprising steps of
arranging a first lens group disposed at a most object side and having positive refractive power (see at least figure 1, element G1, and col. 12), an intermediate group disposed at an image side of the first lens group and having negative refractive power 
the first lens group consisting of three lenses (see at least figure 1, element G1);
a lens disposed at the most image side having negative refractive power (see at least figure 1, element L53 and col. 13); and
arranging such that the following conditional expressions are satisfied:
2.50 < f1/(-fc) < 6.20 (see at least TABLE 1, wherein the focal length of G1/-Gm=3.892)
0.436 ≤ ff/fi < 1.00 (see at least TABLE 1, wherein the focal length of Ga/Gb=0.465)
where f1 denotes a focal length of the first lens group, fc denotes a focal length of the intermediate group, ff denotes a focal length of the focusing group, and fi denotes a focal length of the image side group.

Claims 1, 6, 14, 15 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Uchida et al., U.S. Patent Number 10,317,654 B2 (hereafter Uchida).

Regarding claim 1, Uchida discloses a variable magnification optical system (see at least figure 7), comprising:
a first lens group disposed at a most object side and having positive refractive power (see at least figure 7, element G1, and cols. 15-17),
an intermediate group disposed at an image side of the first lens group and having negative refractive power (see at least figure 7, element G2, and cols. 15-17),
a focusing group disposed at an image side of the intermediate group and having positive refractive power (see at least figure 7, element G3, and cols. 15-17), the focusing group being moved upon focusing (see at least columns 15-16), and
an image side group disposed at an image side of the focusing group and having positive refractive power (see at least figure 7, element G4, and cols. 15-17);

the first lens group consisting of three lenses (see at least figure 7, element G1);
a lens disposed at the most image side having negative refractive power (see at least figure 7, element L410 and col. 16); and
the following conditional expressions being satisfied:
2.50 < f1/(-fc) < 6.20 (see at least TABLE 1, wherein the focal length of G1/-G2=3.57)
0.436 ≤ ff/fi < 1.00 (see at least TABLE 1, wherein the focal length of G3/G4=0.472)
where f1 denotes a focal length of the first lens group, fc denotes a focal length of the intermediate group, ff denotes a focal length of the focusing group, and fi denotes a focal length of the image side group.
Regarding claim 6, Uchida discloses that the distance between the focusing group and the image side group is increased upon varying magnification from the wide angle end state to the telephoto end state (see at least figure 7 elements G3 and G4, col. 16).
Regarding claim 14
Regarding claim 15, Uchida discloses an imaging apparatus being equipped with a variable magnification optical system according to Claim 1 (see at least figures 7 and 10) and an imaging unit for capturing an image formed by the variable magnification optical system (see at least figure 10, element 4).
Regarding claim 16, Uchida discloses a method for manufacturing a variable magnification optical system (see at least figure 7) comprising steps of
arranging a first lens group disposed at a most object side and having positive refractive power (see at least figure 7, element G1, and cols. 15-17), an intermediate group disposed at an image side of the first lens group and having negative refractive power (see at least figure 7, element G2, and cols. 15-17), a focusing group disposed at an image side of the intermediate group and having positive refractive power (see at least figure 7, element G3, and cols. 15-17), the focusing group being moved upon focusing (see at least columns 15-16), and an image side group disposed at an image side of the focusing group and having positive refractive power (see at least figure 7, element G4, and cols. 15-17), such that, upon varying magnification, a distance between the first lens group and the intermediate group, a distance between the intermediate group and the focusing group and a distance between the focusing group and the image side group are varied (see at least columns 15-16); 
the first lens group consisting of three lenses (see at least figure 7, element G1);
a lens disposed at the most image side having negative refractive power (see at least figure 7, element L410 and col. 16); and
arranging such that the following conditional expressions are satisfied:

0.436 ≤ ff/fi < 1.00 (see at least TABLE 1, wherein the focal length of G3/G4=0.472)
where f1 denotes a focal length of the first lens group, fc denotes a focal length of the intermediate group, ff denotes a focal length of the focusing group, and fi denotes a focal length of the image side group.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREK S. CHAPEL whose telephone number is (571)272-8042.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone B. Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Derek S. Chapel/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        2/10/2021
Derek S. CHAPEL
Primary Examiner
Art Unit 2872